Citation Nr: 1211174	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-43 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from March 1971 to April 1972.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO in Atlanta, Georgia certified this claim to the Board for appellate review.      

The Board addresses this claim on its merits in the REMAND section of the decision, below, and REMANDS that portion of the claim to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in May 2007, the RO last denied the Veteran entitlement to service connection for residuals of a left knee injury.  

2.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

3.  The evidence received since May 2007 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee injury and raises a reasonable possibility of substantiating that claim.  



CONCLUSIONS OF LAW

1.  The May 2007 rating decision, in which the RO denied the Veteran entitlement to service connection for residuals of a left knee injury, is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and (3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, the RO did not provide the Veteran VCAA notice on his claim, or, as explained in the REMAND section of this decision, adequate assistance in support thereof.  The RO's error with regard to notice is harmless and non prejudicial, however, because there is sufficient evidence of record to reopen this claim, resulting in an essentially fair adjudication.  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 


II.  Analysis

In rating decisions and a determination dated in March 2001, April 2002 and May 2007, the RO previously denied the Veteran's claim of entitlement to service connection for residuals of a left knee injury.  In last deciding the claim, the RO considered the Veteran's service treatment records, post-service VA and private treatment records, a report of VA orthopedic examination, and the Veteran's written statements.  The RO denied the claim on the basis that no evidence had been submitted showing that the Veteran's left knee injury was due to military service.  

By letter dated in May 2007, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The rating decision is thus final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 

The RO construed a written statement the Veteran submitted in September 2007 as an attempt to reopen his claim for service connection for residuals of a left knee injury.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's May 2007 rating decision includes post-service VA and private treatment records, a report of VA examination, and the Veteran's written statements.  This evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee injury and raises a reasonable possibility of substantiating that claim. 

The new VA treatment records include an opinion by a VA surgeon suggesting the possibility of a relationship between the Veteran's left knee disorder and his active service.  In June 2008, this surgeon recorded the Veteran's history of an in-service left knee injury and report of continuity of left knee pain thereafter, diagnosed arthritis in the left knee and, based on a normal right knee, found that it was reasonable that the injury, rather than a lifetime of activity and genetics, led to the unilateral problem.  The absence of this type of evidence -a competent opinion relating the left knee injury to service - formed the basis of the RO's May 2007 denial of this claim.  

Having determined that new and material evidence has been received, the Board may reopen the claim of entitlement to service connection for residuals of a left knee injury.  It may not, however, decide this claim on its merits as VA has not yet satisfied its duty to assist the Veteran in the development thereof.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left knee injury, is reopened and, to this extent only, granted.


REMAND

Prior to adjudicating the claim of entitlement to service connection for a left knee injury, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, when, as in this case, the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403 (internal citations omitted).  For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002).  Id. at 399.  The Board may proceed to decide the claim on its merits if it first secures the claimant's waiver of initial RO consideration, or determines that the claimant would not be prejudiced by a decision to proceed in adjudicating the claim.  Id. at 399-400.  In this case, no such waiver is of record and the Veteran would be prejudiced if the Board proceeded in deciding his claim for service connection for a left knee injury.

Second, the Veteran has identified pertinent outstanding treatment records that need to be secured in support of this claim.  Specifically in a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in September 2009 and a written statement dated in October 2009, the Veteran indicated that he underwent an examination of his left knee at the Westside VA Medical Center in Chicago in May 1972.  Records of this treatment are not in the claims file.  

Third, under 38 U.S.C.A. § 5103(d) (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient.  The Board must consider lay evidence, but weigh it as it deems appropriate.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, in June 2008, a VA surgeon recorded the Veteran's history of an in-service left knee injury and report of continuity of left knee pain thereafter, diagnosed arthritis in the left knee and, based on a normal right knee, found that it was reasonable that the injury, rather than a lifetime of activity and genetics, led to the unilateral problem.  This finding suggests a nexus between the Veteran's left knee disability and his in-service left knee injury.  Give this fact, an examination, during which an examiner addresses the etiology of any left knee disorder shown to exist, is needed.


This case is REMANDED for the following actions:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, to include records of the Veteran's left knee treatment at the Westside VA Medical Center in Chicago in May 1972.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, arrange for the Veteran to undergo a VA examination in support of his claim for service connection for residuals of a left knee injury.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms he experienced during and after service, including, in part, left knee pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) Record in detail the Veteran's history of left knee injuries and symptoms; 

b) Diagnose any left knee disorder shown to exist; 

c) Assuming the competency and credibility of the Veteran's reported history of left knee injuries and symptoms, opine whether the disorder(s) is(are) at least as likely as not related to the Veteran's active service, including the alleged in-service left knee injury, as described; 

d) Provide detailed rationale, with specific references to the record, for the opinions expressed; and

e) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

3.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

4.  Readjudicate the claim being remanded.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of the remanded claim, but reminds the Veteran that he has the right to submit additional evidence and argument on this claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


